Citation Nr: 0514343	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  91-41 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to higher initial ratings for a low back 
disability, rated 10 percent disabling from November 17, 
1990, to January 20, 2004, and 20 percent disabling as of 
January 21, 2004. 

2.  Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the patella of the right knee.

3.  Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the patella of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1985 to November 
1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1991 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO) - which granted service connection for a low back 
disability and assigned an initial 10 percent evaluation 
retroactively effective from November 17, 1990, the day after 
the veteran's separation from service.  A subsequent April 
1991 RO decision also granted service connection for 
chondromalacia of the patellae of the right and left knees 
and assigned 0 percent (i.e., noncompensable) evaluations 
also retroactively effective November 17, 1990.  The veteran 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

In November 1991, to support his claims, the veteran 
testified at a hearing at the RO before a local hearing 
officer.  And a June 1993 RO decision assigned higher 
10 percent initial ratings for the chondromalacia of his 
patellae, with the same effective date as the prior ratings.  
An even more recent December 2004 RO decision also increased 
the rating for his low back disability to 20 percent, 
but with a different effective date of January 21, 2004, when 
he underwent a VA examination.  He since has continued to 
appeal, requesting even higher ratings.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Unfortunately, however, because further development is 
required, the claims are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

I.  Low Back Disability

During the pendency of this appeal, multiple revisions were 
made to the Rating Schedule for intervertebral disc syndrome 
(IVDS).  Effective September 23, 2002, the criteria for 
adjudicating IVDS was revised.  See 67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Effective September 26, 2003, 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  These revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  The new 
criteria also require reporting the veteran's lumbar motion 
in all six directions and commenting on the presence or 
absence of incapacitating episodes.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) 
(2004).  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for IVDS).

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).  
See, too, 38 C.F.R. § 3.114.  See, too, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), overruling Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

So for the period prior to September 23, 2002, the Board may 
apply only the previous version of the rating criteria.  
Whereas as of September 23, 2002, the Board may apply 
whichever version of the rating criteria, old or new, 
is more favorable to the veteran.  The same is true of the 
September 26, 2003, delimiting date mentioned.

The RO has not considered the veteran's low back disability 
under the old regulations since 1993, even though he more 
recently was provided an examination in January 2004.  In 
addition, on VA spine examination in 2004, there was a 
diagnosis of right lower extremity pain - probably secondary 
to lumbar degenerative disc disease.  So the RO should also 
consider the possible applicability of separate ratings for 
associated radiculopathy pursuant to Note 1 of the new rating 
criteria, supra.

This remand will afford the RO the opportunity to apply these 
criteria in the first instance, thereby avoiding any 
potential prejudice to the veteran that would result from 
initial application of these criteria by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); O.G.C. 
Precedents 6-92 and 16-92, 57 Fed. Reg. 49,744 and 49,747 
(1992).

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
See, too, 38 U.S.C.A. § 5103A(d) (West 2002).

The examinations of record do not contain sufficient 
information to determine the severity of the veteran's low 
back disability according to either the old or the revised 
standards.  These examinations failed to include any findings 
or discussion concerning the degree of functional impairment 
of the low back under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Any identified functional loss, if feasible, should be 
expressed in terms of additional range of motion loss that 
can be due to, say, painful motion, premature fatigability, 
incoordination, or the like.  DeLuca, see also 
Johnson v. Brown, 9 Vet. App. 7 (1996)

II.  Bilateral Chondromalacia of the Patella

Under the Veterans Claims Assistance Act (VCAA), VA is 
required to notify a claimant of the information and evidence 
necessary to substantiate a claim, including which portion of 
any such information and evidence is to be provided by which 
party - him or VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not yet received the required 
notification regarding these claims.

The veteran has not been afforded an examination of his knees 
since 1993.  In addition, the examinations of record have not 
addressed the effect of pain on functioning of his knees.  
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2004).  So another VA 
examination is needed prior to adjudicating these claims.  38 
U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a VCAA letter 
concerning his claims for higher initial 
ratings for his bilateral chondromalacia 
of the patella.

*The VCAA letter must apprise him of the 
type of evidence needed to support these 
claims, including of whose specific 
responsibility - his or VA's, it is for 
obtaining the supporting evidence.  Also 
request that he submit all relevant 
evidence and information in his 
possession concerning these claims.

2.  Also request that the veteran provide 
the complete names, addresses, and dates 
of any additional sources of treatment 
(VA, private or other) that he has 
received since service for any low back 
or knee disability.  This is not meant to 
include treatment records already on 
file.  And after obtaining any necessary 
authorization, contact the sources 
identified and obtain copies of the 
records in their possession in accordance 
with 38 C.F.R. § 3.159.

3.  Following the receipt of any 
additional records, schedule the veteran 
for another VA examination to determine 
the current severity of his low back 
disability, according to the former and 
revised rating standards.

To this end, the examining physician 
should report the number of 
incapacitating episodes the veteran has 
experienced, and their duration, in the 
past 12 months.  (Note:  an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) that 
requires bed rest prescribed by a 
physician and treatment by a physician).

As well, the examining physician should 
arrange for any tests or studies deemed 
appropriate to determine the presence of 
any sciatic neuropathy associated with 
any intervertebral disc condition.  The 
examiner must comment on the degree of 
attacks (moderate or severe), if they are 
recurrent, and if there is intermittent 
relief.  If the veteran does not have 
attacks, then this finding should be 
stated in the report.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
any intervertebral disc condition found 
should be characterized in terms of 
either mild, moderate, severe, or 
pronounced.

Note whether there is characteristic pain 
on motion, whether there is muscle spasm 
on extreme forward bending, and whether 
there is unilateral loss of lateral spine 
motion in standing position.  The 
examiner should also comment as to 
whether the lumbar spine exhibits severe 
disability with listing to the opposite 
side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a 
standing position, loss of lateral spine 
motion with osteoarthritic changes, or 
narrowing or irregularity of the joint 
space and abnormal mobility on forced 
motion.

Aside from addressing the range of motion 
of the lumbar spine, the examiner is 
requested to specifically address the 
extent, if any, of functional loss of use 
of the lumbar spine due to pain/painful 
motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the veteran's symptoms are most 
prevalent - such as during 
flare-ups or prolonged use.  And if 
possible, these findings should be 
portrayed in terms of degrees of 
additional loss of motion.

To facilitate making these 
determinations, the claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for a review of the veteran's 
pertinent medical history.



4.  Also schedule the veteran for an 
orthopedic examination to determine the 
current severity of his knee 
disabilities.  Send the claims folder to 
the examiner for a review of the 
veteran's pertinent medical history.

In reporting the results of range of 
motion testing, have the examiner also 
indicate whether there is any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  And to the extent 
possible, the examiner should assess the 
degree of severity of any pain and 
whether there are additional limitations 
on functional ability on repeated use or 
during flare-ups, and, if feasible, this 
should be expressed in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.

It is critically important that the 
examiner determine if there is any 
instability or subluxation of the knees 
and, if there is, the frequency of any 
episodes of the knees giving way.  The 
examiner should provide an opinion 
concerning the extent of any instability 
or subluxation of the knees (e.g., 
slight, moderate or severe).  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.  Also, does the veteran have 
arthritis?



5.  Then readjudicate the claims for 
higher initial ratings for the low back 
and knee disabilities in light of the 
additional evidence obtained.  This 
includes considering whether "staged" 
ratings are warranted as described in 
Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Also consider the low back 
disability under both the former and 
revised standards.  If benefits are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the claims.  The veteran has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


